McMurray, Chief Judge.
Defendant was convicted of aggravated assault. Following the denial of his motion for new trial he appeals, both pro se and by his trial counsel filing notices of appeal. Held:
The trial counsel is no longer in the case as the defendant has filed other documents pro se with reference to his appeal. The alleged assault followed an argument inside a restaurant. A number of people left the restaurant and a confrontation between two groups occurred in the parking lot. The victim was in one automobile in the parking lot. The defendant and a companion were in another automobile which left the parking lot. The State offered evidence that the victim was shot with a rifle by the defendant from an automobile when the automobile returned to the parking lot. The defendant denied any knowledge of the shooting. Our examination of the entire record in the case, including the trial transcript, reveals that the evidence was sufficient to enable any rational trier of fact to find the defendant guilty of aggravated assault beyond a reasonable doubt. See Hampton v. State, 250 Ga. 805, 808 (301 SE2d 274); Conger v. State, 250 Ga. 867, 870 (301 SE2d 878). Further, upon our examination of the record and transcript we find no errors of substance requiring a reversal of this case.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.

*577Decided November 13, 1984.
Donald Terbeek, pro se.
Robert E. Wilson, District Attorney, Barbara Conroy, Assistant District Attorney, for appellee.